FILE COPY




                                In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00016-CR
                                 No. 02-18-00017-CR

                   MICHAEL CHARLES CHADMAN, Appellant

                                           V.

                               THE STATE OF TEXAS



                       On Appeal from the 415th District Court
                                Parker County, Texas
                       Trial Court No. CR17-0425, CR17-0427


                                       ORDER

      Appellant’s counsel has filed a supplemental Anders brief with this court after

reviewing the supplemented record. And the trial court clerk has informed this court

that a copy of the supplemental parts of the appellate record has been sent directly to

appellant pro se. See Kelly v. State, 436 S.W.3d 313, 321 & n.24 (Tex. Crim. App. 2014).

      Accordingly, appellant’s pro se response to the Anders brief and supplemental

Anders brief are due Monday, January 7, 2019. If appellant does not file a pro se
                                                                                 FILE COPY




response on or before Monday, January 7, 2019, this court will assume that appellant

does not intend to file a response, and the State will have thirty days to respond. The

court will consider the appeal after the State files its brief, if any.

       We direct the clerk of this court to transmit a copy of this order to the

attorneys of record, appellant, the trial court clerk, and the court reporter.

       Dated November 7, 2018.


                                                          Per Curiam




                                               2